DETAILED ACTION
This action is in response to the application filed 29 August 2018.
A preliminary amendment was filed 29 August 2018.
Claim 5 is original.
Claims 1-4 and 6 are currently amended.
Claims 1-6 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: At [0041] the specification recites “as described in Japanese Unexamined Patent Publication No. 2015-115567 (Patent Literature 1)”. The information disclosure statement (IDS) filed 27 September 2018 includes a Japanese patent publication (JP2015230535) having application number JP20140115567. If the intended document is 2015-115567 (i.e. the specification includes the correct number) then it is recommended to submit the 2015-115567 document with an information disclosure statement. If the intended document is JP2015230535 (i.e. the document already submitted with the IDS), then it is recommended to amend the specification to reflect the correct document number.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
an initial structure information acquiring step of acquiring initial structure information indicating an initial position and a shape of the structure
a virtual area setting step of setting a plurality of virtual areas in a vicinity of a surface of the structure based on the initial position and the shape of the structure indicated by the initial structure information acquired in the initial structure information acquiring step and calculating a distance to the structure for each of the plurality of set virtual areas
a position information acquiring step of acquiring position information indicating a position of the particle
a virtual area specifying step of specifying the virtual area within a preset distance from the position of the particle indicated by the position information acquired in the position information acquiring step
a particle distance calculating step of calculating a distance from the particle to the structure based on the distance calculated in the virtual area setting step for the virtual area specified in the virtual area specifying step
an interaction force calculating step of calculating an interaction force between the particle and the structure based on the distance calculated in the particle distance calculating step
a time transition step of calculating a position and a speed of the particle in a next time step based on the interaction force calculated in the interaction force 
in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

The following claim limitations: 
a virtual area setting step of setting a plurality of virtual areas in a vicinity of a surface of the structure based on the initial position and the shape of the structure indicated by the initial structure information acquired in the initial structure information acquiring step and calculating a distance to the structure for each of the plurality of set virtual areas (described at [0027]-[0035])
a particle distance calculating step of calculating a distance from the particle to the structure based on the distance calculated in the virtual area setting step for the virtual area specified in the virtual area specifying step (described at [0042])
an interaction force calculating step of calculating an interaction force between the particle and the structure based on the distance calculated in the particle distance calculating step (described at [0045]-[0048])
a time transition step of calculating a position and a speed of the particle in a next time step based on the interaction force calculated in the interaction force calculating step and moving the virtual area with a positional relationship with the structure maintained (described at [0049]-[0051])
a virtual area specifying step of specifying the virtual area within a preset distance from the position of the particle indicated by the position information acquired in the position information acquiring step (described at [0039]-[0041])


Regarding the five “step of” limitations listed above:
The specification at [0020] describes hardware, including a central processing unit (CPU) or a graphics processing unit (GPU) for implementing the functions. These are generic descriptions of hardware. Please consider the requirements of MPEP 2181 II B as regards computer-implemented means plus function limitations. For example, note the following:
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.
The description in the specification for each of four of the limitations shown above (all but the “virtual area specifying step”) includes that “arbitrary methods” may be used in the performance of the function. The inclusion of “arbitrary methods” does not limit the claim with an algorithm to transform the general purpose computer such that one of ordinary skill in the art would be able to discern the algorithm and its equivalents since a generic computer with an algorithm of “arbitrary methods” still amounts to a purely functional limitation without bounds.
“If the corresponding structure, material or acts are described in the specification in broad generic terms and the specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S. Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby incorporated by reference), Office personnel must review the description in the specification, without relying on any material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement” [MPEP 2181 III]. The specification does not appear to describe these incorporated by reference algorithms with specificity that goes beyond that found in the claim language itself. Accordingly, one of ordinary skill in the art would not be able to discern the algorithm and its equivalents.
For the reasons give above, one of ordinary skill in the art would be unable to ascertain the scope of the claim. Accordingly, the claim is rejected under 35 USC §112 (b) as indefinite. For the purposes of further examination, it is assumed that any algorithm performing the claimed functionality may be used.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding the remaining “step of” limitations interpreted under 35 USC §112 (f):
an initial structure information acquiring step of acquiring initial structure information indicating an initial position and a shape of the structure (described at [0026])
a position information acquiring step of acquiring position information indicating a position of the particle (described at [0037]-[0038])
The functionality recited in these limitations is that expected of a general purpose processor, e.g. receiving data [see MPEP 2181 II B], and thus the limitations recite functionality which is coextensive with the hardware itself. Accordingly, these do not present clarity issues under 35 USC §112 (b).

Examiner’s note:
The preliminary amendment to the claims appears to have been made, at least in part, with the intention of avoiding the interpretation under 35 USC §112 (f) for claims 1-4 and 6. If Applicant does not wish to have claim 5 interpreted under 35 USC §112 (f), then it is recommended to remove the initial phrase (up to “step of”) [and later reference to “steps”] for each limitation in claim 5, e.g. for the first limitation – “

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The specification at [0074]-[0076] provides some description of the “program” embodiment of claim 6. At [0074], the description includes that the program “is stored in a program storage area which is formed in a recording medium 20 which is inserted into the computer and is accessed or which is included in the computer” (i.e. indicating that the program is distinct from the storage medium on which it resides and distinct from the computer in which the medium is inserted/included; and accordingly, may be software per se). At [0076], the description includes that the program “may be transmitted via a transmission medium such as a communication line and be received and recorded (which includes being installed) by another device” (i.e. indicating that the program may be a transitory form of signal transmission such as a signal over a communication line). Note that neither claims directed to software per se nor claims directed to transitory forms of signal transmission are claims directed a statutory category [see MPEP 2106.03 I]. Accordingly, at step 1, the claimed invention is found to be directed to non-statutory subject matter.
A suitable amendment to direct the claim to a “non-transitory storage medium” on which the program resides may resolve the eligibility issues for step 1 of the eligibility analysis; however, as discussed below there are remaining issues as regards the criteria for steps 2A and 2B of the eligibility analysis.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “particle simulation device … the particle simulation device comprising circuitry configured to: [execute a method]”. Accordingly, at step 1, the claim is found to be directed to an invention falling within the statutory category of machines.
Step 2A – prong one:
The claim recites “that calculates a position and a speed of a particle based on an interaction force between the particle and a structure in a work space” which is a mathematical concept, e.g. a mathematical calculation. [see MPEP 2106.04(a)(2) I]
The claim recites “set a plurality of virtual areas in a vicinity of a surf ace of the structure based on the initial position and the shape of the structure indicated by the initial structure information” which is a concept that may be performed in the mind with or without physical aid, e.g. choosing an area. The claim recites “circuitry configured to” perform this limitation; however, this is merely using a generic computer as a tool to perform the mental concept [see MPEP 2106.04(a)(2) III]
The claim recites “calculates a distance to the structure for each of the plurality of set virtual areas” which is a mathematical concept, e.g. a mathematical calculation. [see MPEP 2106.04(a)(2) I]
The claim recites “specify the virtual area within a preset distance from the position of the particle indicated by the position information” which is a mathematical concept, e.g. a mathematical relation. [see MPEP 2106.04(a)(2) I]

The claim recites “calculate an interaction force between the particle and the structure based on the distance” which is a mathematical concept, e.g. a mathematical calculation. [see MPEP 2106.04(a)(2) I]
The claim recites “calculate a position and a speed of the particle m a next time step based on the interaction force and moves the virtual area with a positional relationship with the structure maintained” which is a mathematical concept, e.g. a mathematical calculation. [see MPEP 2106.04(a)(2) I]
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “simulates behaviors of the particle and the structure”. This merely links the judicial exception to a field of use which does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(h)]
The claim recites “device comprising circuitry configure to: [carry out the method]”. This amounts to an instruction to perform the judicial exception using a computer which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)]
The claim recites “acquire initial structure information indicating an initial position and a shape of the structure” and “acquire position information indicating a position of the particle”. This is insignificant extra-solution activity in the form of necessary data gathering which does 
Considering the claim as a whole, the instruction to apply the judicial exception is recited with necessary data gathering to perform the exception and linked to a field of use. Accordingly, the judicial exception is not integrated into a practical application and, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites a field of use limitation; however, this does not amount to significantly more than the judicial exception itself. [see MPEP 2106.05(h)]
As noted for step 2A – prong two, the claim recites an instruction to apply the exception using a computer; however, this does not amount to significantly more than the judicial exception itself. [see MPEP 2106.05(f)].
As noted for step 2A – prong two, the claim recites insignificant extra-solution activity in the form of necessary data gathering, i.e. the “acquire” steps; Note that no particular manners of “acquire” are claimed, so the claim scope includes well-understood, routine, and conventional manners of acquiring; e.g. receiving or transmitting data over a network, or storing and retrieving information in memory. [see MPEP 2106.05(d)] Such well-understood, routine, and conventional activity does not amount to significantly more than the judicial exception itself. [see MPEP 2106.05(d)]
Considering the claim as a whole, the instruction to apply the judicial exception is recited with well-understood, routine, and conventional necessary data gathering to perform the exception and linked to a field of use. Accordingly, the claimed invention does not amount to 

Regarding claim 2:
The claim recites “the circuitry sets a plurality of virtual areas in the vicinity of the surface of the structure in a range based on the preset distance”; however, this limitation is merely using a generic computer as a tool to perform a mental concept. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites “the circuitry calculates a position and a speed of the structure in the next time step based on the interaction force”; however, this limitation is a mathematical calculation. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “wherein each virtual area is a particle-shaped area”; however, this does not change the judicial exception such that it is not an abstract idea. The limitations does not change the field of use limitations, extra-solution activity limitations, or the computer application limitations such that the judicial exception is integrated into a practical application nor such that there is significantly more than the judicial exception itself. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 5:
Step 1:
As discussed above, claim 5 is interpreted under 35 USC §112 (f) where a computer is used to carry out the method. Accordingly, at step 1, the claim is found to fall within a statutory category.
Steps 2A and 2B:
The claim recites a method having limitations like those of claim 1. Accordingly, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself under the reasoning (mutatis mutandis) provided for claim 1.

Regarding claim 6:
Step 1:
As discussed above, the invention of claim 6 is found to be directed to non-statutory subject matter.
Steps 2A and 2B:
The claim recites a program causing a computer to perform a method having limitations like those of claim 1. Accordingly, under the assumption that the claimed invention meets the criteria to fall within a statutory category, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself under the reasoning (mutatis mutandis) provided for claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crespo (CRESPO, ALEJANDRO JC, JOSÉ M. DOMÍNGUEZ, BENEDICT D. ROGERS, MONCHO GÓMEZ-GESTEIRA, S. LONGSHAW, R. J. F. B. CANELAS, RENATO VACONDIO, ANXO BARREIRO, AND O. GARCÍA-FEAL. "DualSPHysics: Open-source parallel CFD solver based on Smoothed Particle Hydrodynamics (SPH)." Computer Physics Communications 187 (2015, online 2014): pp204-216).

Regarding claim 1, Crespo discloses a particle simulation device (P205:§1:¶4: “DualSPHysics is implemented in C++ and CUDA and is designed to launch simulations either on multiple CPUs using OpenMP or on a GPU.”; P209:§3: e.g. from ¶1 – “The DualSPHysics code is the result of an optimised implementation that uses good practice approaches for CPU and GPU SPH computation”) that calculates a position and a speed of a particle (P207:§2.5: e.g. title “Particle motion”; PP207-208:§§2.7.1-2.7.2: e.g. eqs 20 and 23 [where r denotes position and v denotes velocity]; P208:§2.8.3: discussing “independently” moving particles, i.e. by a prescribed motion; P208:§2.8.4: discussing updating particles for a rigid body in the fluid [where r denotes position and u denotes velocity]; P209:§3:¶2: “Physical quantities are updated in the next step starting from the values of physical variables at the present time step, the interaction forces and the new time step value. Particle information (velocity and density) are saved on local storage (the hard drive) at defined times”) based on an interaction force between the particle and a structure in a work space (P208:§2.8: discussing dynamic boundary conditions in general (§2.8.1), boundaries with prescribed motion – e.g. “forcing functions” (§2.8.3), and rigid body boundaries (§2.8.4)) and simulates behaviors of the particle and the structure (as demonstrated by the citations above. The citations are exemplary - the entire disclosure is with respect to methods for fluid simulation in the presence of structures, also see for example P209:§3:¶2: “benchmark case of a dam break impacting on obstacle” and P214:§6:¶2: “bottom and wall of the numerical tank using fixed boundaries”, “piston wavemaker using predefined motion”, “boat that behaves as a floating body”, “volume of water that fills the numerical wave basin”), the particle simulation device comprising circuitry (P205:§1:¶4: “DualSPHysics is implemented in C++ and CUDA and is designed to launch simulations either on multiple CPUs using OpenMP or on a GPU.”; P209:§3: e.g. from ¶1 – “The DualSPHysics code is the result of an optimised implementation that uses good practice approaches for CPU and GPU SPH computation” EN: CPU or GPU may be the circuitry) configured to:
acquire initial structure information indicating an initial position and a shape of the structure (P211:left: “The position of fixed boundary particles is only stored in the first file since they remain unchanged throughout the simulation.”; P212:§4.4: “Case.xml contains all the parameters of the system configuration and its execution, such as key variables (i.e. smoothing length, reference density, gravity, coefficient to calculate pressure, speed of sound), the number of particles in the system, movement definition of moving boundaries and properties of moving bodies. The binary file Case.bi2 contains the initial particle data; arrays of position, velocity and density and headers.”);
set a plurality of virtual areas in a vicinity of a surface of the structure based on the initial position and the shape of the structure indicated by the initial structure information (P208:§2.8:¶1: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles. The software currently provides functionality for solid impermeable and periodic open boundaries. Methods to allow boundary particles to be moved according to fixed forcing functions are also present”; P208:§2.8.1:¶1: “This method sees boundary particles that satisfy the same equations as fluid particles, however they do not move according to the forces exerted on them. Instead, they remain either fixed in position or move according to an imposed/ assigned motion function (i.e. moving objects such as gates or wave-makers).” EN: The boundary particles are the virtual areas.) and calculates a distance to the structure for each of the plurality of set virtual areas (P208:§2.8.4: eqs 27b and 28 [where R0 is center of mass and rk is a particle of the rigid body]);
acquire position information indicating a position of the particle (P209:§3:¶2: “Only a list of particles, ordered according to the cell to which they belong, is generated. - All the arrays with the physical variables of the particles are reordered according the list of particles” EN: as previously shown, “position” is among the physical variables, here it is used to determine which “cell” a particle is in.);
specify the virtual area within a preset distance from the position of the particle indicated by the position information (P206:§2.1:¶1: “the parameter h (the smoothing length) controls the size of the area around particle a in which neighbouring particles are considered”; P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation”);
calculate a distance from the particle to the structure based on the distance for the virtual area (P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation” EN: when the neighboring particle is a boundary particle, the distance to be compared to “2 h” is a particle-structure distance. It is based on the distance for the virtual area since the boundary particle position itself is based on the distance for the virtual area as shown above.);
calculate an interaction force between the particle and the structure based on the distance (P208:§2.8.1:¶2: “When a fluid particle approaches a boundary and the distance between its particles and the fluid particle becomes smaller than twice the smoothing length (h), the density of the affected boundary particles increases, resulting in a pressure increase. In turn this results in a repulsive force being exerted on the fluid particle due to the pressure term in the momentum equation”; P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation … Physical quantities are updated in the next step starting from the values of physical variables at the present time step, the interaction forces and the new time step value”; see also §2.8.4 discussing force on the rigid body for which the force on the fluid particle would be opposite.); and
calculate a position and a speed of the particle in a next time step based on the interaction force (PP207-208:§§2.7.1-2.7.2: e.g. eqs 20 and 23 [where r denotes position and v denotes velocity and F denotes force]; P209:§3:¶1: “Particle information (velocity and density) are saved on local storage (the hard drive) at defined times”) and moves the virtual area with a (P208:§2.8.1:¶1: “Instead, they remain either fixed in position or move according to an imposed/assigned motion function (i.e. moving objects such as gates or wave-makers)”; P208:§2.8.4: discussing rigid body motion, i.e. motion where particle position with respect to body position is maintained.).

Regarding claim 2, Crespo discloses the particle simulation device according to claim 1, wherein the circuitry sets a plurality of virtual areas in the vicinity of the surface of the structure in a range based on the preset distance (P208:§2.8.4:¶1: “By assuming that the body is rigid, the net force on each boundary particle is computed according to the sum of the contributions of all surrounding fluid particles according to the designated kernel function and smoothing length.” EN: the updating at each time step may be setting of the boundary particles according to preset distance (“smoothing length”) in view of updating the positions based on smoothing length.).

Regarding claim 3, Crespo discloses the particle simulation device according to claim 1, wherein the circuitry calculates a position and a speed of the structure in the next time step based on the interaction force (P208:§2.8.4: discussing the update to the rigid body in view of the fluid particles [where rk are positions of the particles of the body, R0 is the position of the body [center of mass], and uk are the velocities).

Regarding claim 4, Crespo discloses the particle simulation device according to claim 1, wherein each virtual area is a particle-shaped area (P208:§2.8: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles.”).

Regarding claim 5, the claim recites a method comprising steps which are substantively the same as those carried out by the device of claim 1. Accordingly, claim 5 is rejected in view of the same teachings of the Crespo disclosure as presented for claim 1.

Regarding claim 6, the claim recites a computer program product causing a computer to execute functions which perform steps which are substantively the same as those carried out by the device of claim 1. Accordingly, claim 6 is rejected in view of the same teachings of the Crespo disclosure as presented for claim 1. [note that as the citations for claim 1 show, it is a computer program product [implemented in C++ and CUDA, see also P205:§1:¶5 – “DualSPHysics is an open-source code developed and redistributed under the terms of the GNU General Public License as published by the Free Software Foundation”] which is executed by CPUs or GPUs].

Conclusion
Claims 1-6 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160307359 A1	Desbrun; Mathieu et al.
Discussing smoothed particle hydrodynamics with the use of ghost particles at structure boundaries
US 20210003493 A1	HATANAKA; KOHEI et al.
Discussing particle simulation using a “skirt” region near structure boundaries
US 20190304180 A1	Hu; Xiangyu et al.
Discussing smoothed particle hydrodynamics using boundary particles and ghost particles
US 20140200833 A1	KAZAMA; Masaki
Discussing particle simulation using boundary particles and projection near boundaries
US 20190121924 A1	Matsumura; Yuya
Discussing particle simulation including rigid body motion in the fluid
US 20210086877 A1	SUN; Zhe et al.
Discussing particle simulation using “virtual” particles and boundary particles
US 20190108299 A1	SUWA; Tamon et al.
Discussing particle simulation using “fixed” particles and boundary particles
US 20170241883 A1	TAKAHASHI; Ryosuke
Discussing particle simulation using “surface” particles
US 20200042660 A1	Teng; Hailong
Discussing parallel methods for combined particle simulation and finite element methods
CAMPBELL, J., R. VIGNJEVIC, AND L. LIBERSKY. "A contact algorithm for smoothed particle hydrodynamics." Computer methods in applied mechanics and engineering 184, no. 1 (2000): 49-65.
Discussing two methods of particle surface contact determination for smoothed particle hydrodynamics simulations
HARLOW, FRANCIS H., AND J. EDDIE WELCH. "Numerical calculation of time‐dependent viscous incompressible flow of fluid with free surface." The physics of fluids 8, no. 12 (1965): 2182-2189.
A widely cited paper regarding boundary conditions for particle flow simulation
HE, XIAOWEI, NING LIU, GUOPING WANG, FENGJUN ZHANG, SHENG LI, SONGDONG SHAO, AND HONGAN WANG. "Staggered meshless solid-fluid coupling." ACM Transactions on Graphics (TOG) 31, no. 6 (2012): 1-12.
Discussing simulating fluid flow in the presence of solids using a “staggered” particle scheme
SEO, SONGWON, AND OAKKEY MIN. "Axisymmetric SPH simulation of elasto-plastic contact in the low velocity impact." Computer Physics Communications 175, no. 9 (2006): 583-603.
Discussing contact determination for smoothed particle hydrodynamics in the context of using combined finite element and particle simulation methods
WANG, JIAN, HAO WU, CHONGSHI GU, AND HUI HUA. "Simulating frictional contact in smoothed particle hydrodynamics." Science China Technological Sciences 56, no. 7 (2013): 1779-1789.
Discussing smoothed particle hydrodynamic simulation with contact determination for fixed and deformable surfaces

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128